* Motion for rehearing denied, without costs, on May 15, 1945.
The facts are as follows:  Edward W. Heller, a single person, was found insane and committed to the Winnebago State *Page 439 
Hospital on March 4, 1900.  He remained in that institution until April 18, 1939, when by order of the state board of control he was transferred to the Dunn county asylum where he remained continuously until his death on December 25, 1941.
The State Department of Public Welfare, hereinafter called the "department," filed a claim for the care and maintenance furnished by the state to Edward W. Heller, covering the period from June 16, 1919, to December 25, 1941, upon which there was due a balance of $5,036.71.
The heirs of the deceased were two sisters and three nieces. The administratrix objected to the claim, and after trial the court allowed the sum of $1,112.63, being the balance due for the ten-year period immediately preceding the death of the deceased. Judgment was entered accordingly on April 25, 1944, from which the department appeals.  On behalf of the estate, there is a motion to review.
Two questions are involved upon this appeal:  (1) Is that part of the claim of the State Department of Public Welfare from June 16, 1919, to December 24, 1931, barred by the statute of limitations?  (2) Is the collection and deportation counsel required under the provisions of sec. 46.10 (8), Stats., to give due regard to sisters and nieces as lawful dependents?
(1) The first contention raises a question of law which this court has not considered in any prior case.  During the period from June 16, 1919, to December 24, 1931, sec. 46.10
(7), Stats., the statute giving the state a right to recover the cost of maintenance of an inmate in any state institution, any county institution in which the state was chargeable for the *Page 440 
inmate's maintenance, and giving it a right of action therefor, contained the following language:
"In any such action or proceedings the statutes of limitation shall not be pleaded in defense."
There was applicable at that time to the claim of the state, sec. 330.18 (6), Stats., which provided a ten-year period of limitation upon "any action in favor of the state when no other limitation is prescribed in this chapter."
The effect of the enactment of sec. 46.10 (7), Stats., prior to its amendment in 1941 was to create a disability on the part of the estate to plead the statute of limitations.  The statute of limitations itself was not amended or changed in any way.  It is the contention of the department that that part of its claim covering the period from 1919 to 1931 having accrued while the disability was in force, the statutes of limitation cannot now be pleaded on behalf of the estate although the disability has been removed.  It is contended that to give the statute any other effect would make it retroactive.  The department bases its contention in part upon sec. 370.06, Stats., being the chapter relating to construction of statutes.  That section relates to repeal or change of time limiting the time for bringing actions. That does not affect this case because the statute of limitation. has not been changed or repealed.  The amendment of 1941 operates to remove disability on the part of a limited class of persons in a particular class of actions.  The disability being removed, the statute may be pleaded on behalf of the estate of the deceased just as if the disability had never existed.  The question of retroactivity of statutes does not arise under the facts of this case.
(2) This proceeding was begun by the filing of a claim by the department on May 6, 1942.  At that time and at the *Page 441 
time of the death of the deceased, sec. 46.10 (8), Stats., read, in part, as follows:
"The state board of control shall appoint an attorney at law, to be known as the `collection and deportation counsel,' who shall make all reasonable and proper efforts, but shall give due regard in all cases to others who may be lawfully dependent upon such property for support, to recover the cost of maintenance furnished inmates.  [Exception immaterial]."
This part of sub. (8) was amended in 1943 to read as follows:
"The state board of control shall appoint an attorney at law, to be known as the `collection and deportation counsel,' who shall make all reasonable and proper efforts, but shall give due regard to the case and to a widow, husband or minor children who may be lawfully dependent upon such property for support," etc.
The department contends that the 1943 statute applies while the administratrix contends that the 1941 statute applies.  We do not find it necessary to decide this question for the reason that, upon the showing made, the sisters and nieces were not lawfully dependent upon the deceased for support under the 1941 or 1943 statutes.  Jessie H. Rogers, living in Alhambra, California, a sister, filed an unsworn statement dated June 15, 1942, that she was sixty-nine years of age, not physically strong enough to perform labor, or render services, of sufficient importance to provide more than scanty support, and has estate of little value and uncertain revenue.  Blanche H. Willard, living in Salem, Oregon, a sister, filed an unsworn statement to the effect that she was ___ years of age, not physically strong enough to perform labor, or render services, of sufficient importance to provide more than scanty support, and has no estate of moment, or value.  Gladys F. Pierce, residing in Santa Barbara, California, filed a like unsworn *Page 441a 
statement to the effect that she was a daughter of a deceased sister and fifty-one years of age, not physically strong enough to perform labor, or render services, of sufficient importance to provide more than scanty support, and has no estate of moment or value.
Each of these parties requested a hearing which was denied, but if at the hearing they had proven all of the allegations made they would not have brought themselves within the provisions of sub. (8), Stats. 1941.  It does not appear that they were ever a member of the family of deceased, that they ever received any support from him, or that he was in any way obligated to support them, or that they have any lawful claim upon him for support.  White the deportation counsel applied the statute as amended in 1943, the result must have been the same if he had applied the statute as it stood in 1941.
By the Court. — Upon the appeal and motion to review, the judgment is affirmed.
The following opinion was filed May 15, 1945: